            Case 3:18-cr-00451-FAB Document 79 Filed 11/05/19 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO


 UNITED STATES OF AMERICA,

                        v.                            CRIMINAL NO. 18-451 (FAB)

 [1] JAIRO HUERTAS-MERCADO
 Defendant



      NOTICE OF INTENT TO UTILIZE FEDERAL RULE OF EVIDENCE 902(11)
            FOR THE AUTHENTICATION OF DOMESTIC RECORDS
                  OF REGULARLY CONDUCTED ACTIVITY

       The United States of America, by and through its undersigned counsel, provides notice of

its intent to utilize Federal Rule of Evidence 902(11) to authenticate records otherwise admissible

pursuant to Federal Rule of Evidence 803(6). During trial, the United States intends to offer the

following records into evidence, all of which have been produced and/or made available to the

defense:

       1.      Puerto Rico Department of Transportation and Public Works (D.T.O.P) records

reflecting that the four (4) vehicles in this case did not originate in Puerto Rico.

       2.       A copy of the declaration of authenticity, dated September 30, 2019, and the

records for the BMW, Nissan Altima, and Kia Sportage, is attached hereto as Exhibit 1.

       3.      A copy of the declaration of authenticity, dated October 29, 2019, and the records

for the Toyota Camry, is attached hereto as Exhibit 2.

       4.      The United States is not aware of any basis that would constitute a legitimate

challenge to the admissibility of any of the above records under Federal Rules of Evidence 902(11)

and 803(6). Furthermore, calling such witnesses at trial would needlessly delay the proceedings.




                                                  1
            Case 3:18-cr-00451-FAB Document 79 Filed 11/05/19 Page 2 of 4




       5.      Federal Rule of Evidence 902(11) permits authentication of such records by a

written declaration of its custodian or other qualified person. Thus:

       Extrinsic evidence of authenticity as a condition precedent to admissibility is not required

with respect to the following:

               (11) Certified Domestic Records of Regularly Conducted Activity.-
               - The original or a duplicate of a domestic record of regularly
               conducted activity that would be admissible under Rule 803(6) if
               accompanied by a written declaration of its custodian or other
               qualified person, in a manner complying with any . . . rule prescribed
               by the Supreme Court pursuant to statutory authority. . .
The Advisory Committee Notes addressing the 2000 Amendments to the Federal Rules of

Evidence make clear that “[a] declaration that satisfies 28 U.S.C. §1746 would satisfy the

declaration requirement of Rule 902(11), as would any comparable certification under oath.”

       6.      A written declaration attesting to the authenticity of a business record is not

testimonial in nature. The Supreme Court specifically observed that business records “by their

nature are not testimonial.” Crawford v. Washington, 584 U.S. 36, 56 (2004). In United States v.

Ellis, 460 F.3d 920, 927 (7th Cir. 2006), the court concluded that business records could be

properly introduced pursuant to Federal Rules of Evidence 803(6) and 902(11). See also United

States v. Hagege, 437 F.3d 943, 957-958 (9th Cir. 2006) (holding that “foreign business records

admitted under § 3505 are not subject to the Crawford requirement of confrontation”); United

States v. Jamieson, 427 F.3d 394, 411-412 (6th Cir. 2005) (holding that business records admitted

under Rule 807 did not resemble the “formal statement” or “solemn declaration” identified by the

Supreme Court in Crawford); United States v. Lopez-Moreno, 420 F.3d 420, 436-437 (5th Cir.

2005) (holding that public records are not testimonial and recognizing that, under Crawford,

business records, which are analogous to public records, are not testimonial and are not subject to

the requirements of the Confrontation Clause). The Court of Appeals for the District of Columbia

                                                 2
            Case 3:18-cr-00451-FAB Document 79 Filed 11/05/19 Page 3 of 4




followed Ellis’ reasoning in United States v. Adefehinti, 510 F.3d 319, 325-328 (D.C. Cir. 2008)

(reversing conviction on other grounds). Moreover, the court there held that it is not necessary for

the certifying records custodian to have personal knowledge of the creation of the records

maintained by the business. Id. at 325.

       7.      To avoid trial delays and needless taxpayer expense of witness travel, the United

States provides notice of its intent to authenticate the above-described business records by

declarations complying with Federal Rule of Evidence 902(11) and 28 U.S.C. § 1746. Copies of

the records and declarations have been made available to defense and/or are attached to this

motion.

       RESPECTFULLY SUBMITTED,

       In San Juan, Puerto Rico, on Tuesday, November 05, 2019.

                                                     W. STEPHEN MULDROW
                                                     United States Attorney

                                                     /S/ David T. Henek
                                                     David T. Henek
                                                     USDC # G02607
                                                     Assistant United States Attorney
                                                     United States Attorney’s Office
                                                     Chardón Tower, Suite 1201
                                                     350 Carlos Chardón Street
                                                     San Juan, Puerto Rico 00918
                                                     Tel. (787) 766-5656
                                                     Email: david.t.henek@usdoj.gov




                                                 3
             Case 3:18-cr-00451-FAB Document 79 Filed 11/05/19 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this date, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system which will send notification of such filing to all attorneys

of record.

                                                    s/ David T. Henek
                                                    David T. Henek
                                                    Assistant United States Attorney
                                                    USDC No. G02607




                                                4
